OPINION — AG — ** APPLICATION FOR AID FOR DEPENDENT CHILDREN — CRIMINAL CHARGES ** SINCE THE DISCLOSURE OF THIS INFORMATION BY THE DEPARTMENT OF PUBLIC WELFARE TO THE COUNTY ATTORNEY (DISTRICT ATTORNEY) IS A MATTER " DIRECTLY CONNECTED WITH THE ADMINISTRATION OF AID TO DEPENDENT CHILDREN ", WE DO NOT BELIEVE THAT SAME INVOLVES ANY VIOLATION OF THE REQUIREMENTS OF THE FEDERAL STATUTES TO WHICH REFERENCES HAS BEEN MADE. (CONFIDENTIAL, RECORDS, RELEASE, CHILD SUPPORT, HUMAN RESOURCES DEPARTMENT, PROSECUTION, RELEASE OF NAMES) CITE: 56 O.S. 183 [56-183], 56 O.S. 231 [56-231], 56 O.S. 232 [56-232] [56-232], 4 U.S.C.A. 402(A) (SAM H. LATTIMORE)